~ A0241                                                                                         19 JUL 18 PH 12: 32                            Page I
(Rev. 10/07)

                                      PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                    HABEAS CORPUS BY A PERSON IN STATE CUSTODY

                     United States District Court                      I District:      vE3IERN DISIRICT of KENlli:KY
 Name (under which you were convicted): Mark rani.ct1 Yarney                                                   Docket or Case No.:

                                                                                                              s:11,cr- ~zB-a.5>
 Place of Confinement : Gr'Ea1 River Corn:ct.iaBl Caqilex                                    Prisoner No.: 234693
                        1200 River ru../P.O. B:lx 9300
                              Cmtral Citv KY. 42330
 Petitioner (include the name under which you were convicted)              Respondent (authorized person having custody of petitioner)

  Mark rani.an Yamey                                                  V.    I<even Mazza, Ward:n


 The Attorney General of the State of Kffltu::ky



                                                                   PETITION



  1.           (a) Name and location of court that entered the judgment of conviction you are challenging:
                   Jeffers:n C:i.ro.ri.t Crurt
                  Hall of Justice
                  600 vest Jeffers:n St. , 2m Flcor
                  I...a.risville , KY. 40202-2740
               (b) Criminal docket or case number (if you know):       08-<R-001191

 2.            (a) Date of the judgment of conviction (if you know): 12-ll-2009

               (b) Date of sentencing: 03-01-2010

 3.            Length of sentence: 15 years

 4.            In this case, were you convicted on more than one count or of more than one crime?                       0    Yes         XSl    No

 5.            Identify all crimes of which you were convicted and sentenced in this case:
           U3e of a Mimr U/16 in a Sexual Perforrran::E




 6.            (a) What was your plea? (Check one)

                                      ~    (1 )       Not guilty           0      (3)        Nolo contendere (no contest)

                                      0    (2)        Guilty               0      (4)        Insanity plea
ll:ihA0241                                                                                                                       Page 2
(Rev. I 0/07)

                (2b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

                you plead guilty to and what did you plead not guilty to?

                    NA




                (c) If you went to trial, what kind of trial did you have? (Check one)

                         ~     Jury      0 Judgeonly
  7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                         [I    Yes       0    No

  8.            Did you appeal from the judgment of conviction?

                         ~     Yes       0    No

  9.            If you did appeal, answer the following:

                (a) Name of court: ¥a"lb..l:ky cart of Jl{µ:aLs

                (b) Docket or case number (if you know):        l'b: 2010-CA-604

                (c) Result: Affirrra:l

                (d) Date ofresult (if you know): 12-22-2011

                (e) Citation to the case (if you know):

                (f) Grounds raised:
                    'Itial cart A1::uxrl its Discretim in ldnittirg i::tE Seval Hx>b::grap15
                    Trail cart Erred in Rul:inJ that KRE 412 Earnrl Tostim:ny Carernirg i::tE Florida                       ~
                    ~ l cnt vBS Ehtitle::1 to a Llmitin;} Instncticn




                (g) Did you seek further review by a higher state court?           0 Yes    ~   No

                         If yes, answer the following :

                         (1) Name of court:

                         (2) Docket or case number (if you know):

                          (3) Result:



                         (4) Date of result (if you know) :
                                                                                                                                 Page 3
1!::,,A0241
(Rev. I 0/07)

                        (5) Citation to the case (if you know):

                        (6) Grounds raised:




                (h) Did you file a petition for certiorari in the United States Supreme Court?          0    Yes     fi    No

                         If yes, answer the following :

                         (1) Docket or case number (if you know):

                         (2) Result:



                         (3) Date of result (if you know):

                         (4) Citation to the case (if you know):

  10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

                concerning this judgment of conviction in any state court?               ra   Yes       0    No

  11.           If your answer to Question 10 was "Yes," give the following information:

                (a)      (1) Name ofcourt: Jeffersai Cim.ri.t eruct

                         (2) Docket or case number (if you know): 08-CR-001191
                         (3) Date of filing (if you know): 06-28-12

                         (4) Nature of the proceeding: Pro-Se Rx 11.42 arl         ~                Rx 11.42

                 (5) Grounds raised: 'Il:i.al Ca.nsel ,;.as refici.rot ty fa:il.i.rIJ to, 1) cxrdci: ci1 cd:q.late
  investigatim of the ca::e arl insp::ct.im of ev:i.d:n:::e to retermire if tre Ccm2ra still ant.airm pntcs,
  2) n:quest the eruct to ins1:::rLct arrl inform the jury al::x:ut the ruri::a:' arl nablre of the pntcs in the carera
  after pntcs v.ere c::fu:oJverro. 3) ra::µ:st mistrial to all.cw t.iJTe far exan of the n:wly disxvera::l pnto
  e.dd=n::e to CEtermire tteir nablre arl origin, .in:lu:lin:J ~ th:y ar:iginate::l :Eran the sare pnto µd<.
  Ca.n9el was ireffa::tive in his g:rEral p:esa1tatim d.E to a prior auto a::x::::id:nt arl pres::ril::aj narmt.ics.
  'Itial Ca.nsel was :in:ffa::tive ty his fa:il.i.rIJ to investigate previrus c.l.airr of Tip= up:n the a:npl.ainirg
  witness, to ra:µ:st ~l.cgi.cal exan m the a:npl.ainirg witness arl far fa:il.i.rIJ to foll.av the rules of
  civil prccaiJre in p:esa1t.inJ the prior uu:-q:xrta:l sexLEl assault m the pr:l:S3:llt.inJ witr£Ss. Ca.nsel
  failEd to explain the n::gative a::n:a:µ:n::es of aJ.l.a.Jin:;1, arrl in fed: re::µ:sta:l ttat Mr. Yi31'.Tl'E¥ v.Bive his
  5th ararl. right cg:rinst rel£ in:::ri.minat.i arl testify m his CWl b:half tll2h failEd to p:-eµ:rre him
  to testify. Ca.nsel v.as :in:ffa::tive in ttat re failEd to explain plea,/931tarin:J form.



                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                         (XJ   Yes      0     No

                         (7) Result: D:ni.Ed

                         (8) Date of result (if you know) : 02-12-2016
'-l::hA0241                                                                                                                 Page4
(Rev. I 0/07)

                (b) If you filed any second petition, application, or motion, give the same information:

                         (1) Name of court:

                         (2) Docket or case number (if you know) :

                         (3) Date offiling (if you know):

                         (4) Nature of the proceeding:

                         (5) Grounds raised:




                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                         0     Yes      0 No
                         (7) Result:

                         (8) Date of result (if you know):

                (c) If you filed any third petition, application, or motion, give the same information:

                         (1) Name of court:

                         (2) Docket or case number (if you know):

                         (3) Date of filing (if you know):

                         (4) Nature of the proceeding:

                         (5) Grounds raised:
          '-llhA0241                                                                                                                        Page 5
          (Rev. I 0/07)

                                  (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                                   0     Yes       0 No
                                   (7) Result:

                                   (8) Date of result (if you know):

                          (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

                          or motion?

                                   ( 1) First petition:    0    Yes       0 No
                                   (2) Second petition:    0    Yes       0   No

                                   (3) Third petition:     0    Yes       0   No

                          (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




            12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
                          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
                          supporting each ground.

                          CAUTION: To proceed in the federal court. you must ordinarily first exhaust (use up) your available state-court
                          remedies on each ground on which you request action by the federal court. Also. if you fail to set forth all the
                          grounds in this petition, you may be barred from presenting additional grounds at a later date.

            GROUND ONE: Petitiaer was d:ni.ed d.e p::a:ESS of lcw                         urer    the 14th l\rrarl. to the U.S. cmst. WE"l the
            trial cnn:t al::usa3. its dis::ressim cy a:inittinJ seven legal                    pntaJraE:hs   into evid2n:e that W=te mrelata:1
            to the in::licta::1 ctiarg2s.
              (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): D..n:i.rg a pre-trial
cxufrece    au.    even dutin;J the cci1.lal trial (cutsic:E the ~ of the jury), the Can. Atty. stata:1 to the cnn:t
that 11"tte;-sevm ~ that ~ have !"Ere are the sare px)tx:grap1s that ~ presented to the Grarl Jury au. are
mt illegal." E'vEn th::u;t1 the Can. Atty. a:initta:1 that the reven put:cs ~ legal put:cs arl ~ mt e..rid:n:E
~ the in::lictai ~ , the trial cnn:t still a:initta:1 the put:cs aver the cbje:::tim :Eran trial <n.nS=l,
wucn    led to the Can.Atty. presentinJ trese legal pntos to the juryman overreai proje:::tim s:n:a1                                     au.
                                                                                                                                           rrekinJ the
follavirg statarmts to the jury: l)"that pi.ch.Ire is a crirre s::1::n2, that child is a:xut to 9=t nolested, that child
is ce:i.n:;J e.xploita:1." 2) "Yru an <p l::a:::k arrl lcx:k at these pi.ch.Ires arrl say, yai l<n:w ¼ha.t, this ....tole transa:tim was
criminal." 3)"Its mt cur jcb h2re troay to d:ci.ci= ~t:ta- oc mt th:se pi.ch.Ires~ .irrrrnral, cur jcb h2re tcday
is to ceter:mirE ~t:ta- oc mt Mr. Yarmey I s cxn:i.ci: c:ri::::ssEd the lire an::1 trese ~ ~ criminal. 11 A11.oorg
th2se legal ~ to J::e a:initta:1 into evid:n::E led the Can. Atty. rrekinJ totally false statarfflts to the
jury ar:d was p:eju::ii.cial to the Petiti.aer.

             (b) If you did not exhaust your state remedies on Ground One, explain why:
~ AO 241                                                                                                                             Page 6
(Rev. 10/07)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            fi   Yes     0      No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        0     Yes      fi    No

               (2) If your answer to Question (d)(l) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision :

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 0    Yes     0      No

               (4) Did you appeal from the denial of your motion or petition?                            0    Yes     0      No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   0    Yes     0      No

               (6) If your answer to Question (d)( 4) is "Yes," state:

               Name and location of the court where the appeal was filed :



               Docket or case number (if you know):

               Date of the court's decision:

               Result ( attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
                                                                                                                                           Page 7
          <.t:hA0241
          (Rev. 10/07)

           (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

           used to exhaust your state remedies on Ground One:




           GROUND TWO:Fetit.icn2r was 001ie:::'i his :rujlt to effa:::t:ive assist.are of CD.11S::l. 1.llU=r tre 6th .Anarl.
to tre U.S. cm.st. vhn trial CD.11S::l. failErl to a:n:ict an crl:qJate invest.iga:tim of tre case an:::em:i.rg en
inp)rt:nt pia::e of ~ Can. 's ev:i.d:n:::e, that 1:e:inJ tre Fblaroid 600 instant carera.
            (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): r:::ur:irq a search of
E€t.iti.OH"' s h::ne, µ:>lice a:nfi.s:ate:::l. s::rre i tans irci.u:fug a Fblaroid carera. E€t.it.icner a:hittErl dn:inJ his
intem:gat.im that re U:€d tre Fblaroid to take lEg3l putcs of tre a l l ~ victim for a m:rle.1.irg p:rtfolio 10 years
earlier at tre reqt.l2St of rer rrotiH". 'IlE a l l ~ victim hcd gi.\81 tre &toctive in this case these 7 le:;;al µntcs
arl Sl2 al J8J3:'l that atleast 8 S2mi.--rlll::E arl I1..I:E putcs ¼ere taken after tre first 7. N) prcof ex:istErl of tre
a:tli.timal µntcs. E€t.it.icner hcd infoma:1 trial cnnseJ.. early in tre case that at tre tirre re tcx::k tre 7
µntcs, tre carera hcd mt l::a:n usa:1 sin::::e re left his jcb as b ii Jdi rg arrl elECtricial insµ:ctor for Jeffers:::n canty
in 1994 arl then hcd mt l::a:n usa:1 sin::::e tre taci.n:J of tre 7 µntcs. r:::ur:irq trial, ¼hi.le insp:ct:.irg tre carera, trial
CD.11S::l. d:i.s:uJere:i that tre carera still a::rrtairirl 3 1.1!'I:EVelq:a: putcs. 'lhis is msily di.s::XJver:aj bf J..cx:kinJ at tre
picb.lre cnnter that displays h::w many U'll:?1/clcµrl µptos remain in tre carera, start:inJ with 10, cn.nt:irg d::wl to 1,
tre carera will mly mld l film p:d< a::nta:in:i.rrg 10 putcs. 'IlE eruct, Can.Atty. arl trial cn.n:el all a:hitte:::l.
this to re a fa:t. If trial cnnseJ.. hcd l::a:n just tre le3.st tit rrotivat.Erl to evm a hap1aZa1'.d investigatim, re
w:::uld have i.nc:µctErl tre evid::n::e refore trial arrl dis:rNe:re:::l tre U'll:?1/clcµrl putcs in tre carera arl have hirEd
en e.,q::ert wx, w:::uld have determin:d that t:h:::S:! 3 putcs care fron tre sare potq:a:::k as tre 7 lEg3l pntas.
'Iest.imny at trial cy tre a l l ~ victim was that tre E€t.it.icner re.rer c.i1agrl film in tre carera ¼hi.le t.ak:irg putcs
of rer. 'Ihis testinroy cy tre a l l ~ victim h2rself, in a:tli.t.im to testinroy fron an €.Xp=rt: in ~ Y , if
CXU'192l w:::uld have hirEd me, w:::uld have pr:-c:N61 that ot:rer pntas ...ere ne.rer taken arl tre c:uta:rre of of tre trial
w:::uld have l:a:n different.
         (b) If yui did mt emaust "},OK state ranidies m GraJrrl 'Tho, e.xpJ.a:in ¼hy:
            (c)          Direct Appeal of Ground Two:

                         (1) If you appealed from the judgment ofconviction, did you raise this issue? .          0    Yes       0    No

                         (2) If you did not raise this issue in your direct appeal, explain why:




            (d)          Post-Conviction Proceedings:

                         (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                                  ~     Yes      0    No

                         (2) If your answer to Question (d)(l) is "Yes," state:

                         Type of motion or petition: IneffECt.i.ve A s s ~ of Ca..n5el

                         . Name and location of the court where the motion or petition was filed: Jeffers:::n Ci..ra.ri.t   eruct , Hall of
                         Justice, 600 W::st Jeffers:::n St., 2rrl floor, I.ruisvil.le, KY. 40202-2740

                         Docket or case number (if you know):      ()8.{F.-001191

                         Date of the court's decision: 02-12-2016
                                                                                                                                             Page 8
           ~ A0241
           (Rev. 10/07)

                          Result (attach a copy of the court's opinion or order, if available):




                          (3) Did you receive a hearing on your motion or petition?                                  gt Yes     0       No

                          (4) Did you appeal from the denial of your motion or petition?                             fa Yes      0      No

                          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    Ln Yes     0       No

                          (6) If your answer to Question (d)(4) is "Yes," state:

                          Name and location of the court where the appeal was filed : Kenbrky ca.n:t of Aj:J::ea1s
                          Frcnkfort, ~ .

                          Docket or case number (if you know): 2016--CA--001245

                          Date of the court's decision: 1-11-2019

                          Result (attach a copy of the court's opinion or order, if available): Ccriv:i..ctia1   au. SEnten::E Affirrred


                          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




              (e)         Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you:

                          have used to exhaust your state remedies on Ground Two




             GROUND THREE: Petitiaa- W:1.5 d:ri.e:::l. his r:i.glt to effective assistace of a::unsel urer the 6th .Anarl.
to the U.S. Cmst. WH1 trial a::unsel faile:::i to ra::JLESt the cn.n:t to inf0I111 arl instnct the jury a:n::ernin:J the
nrrt:er of Ul:EVelq:a::l. p-otcs that v-.e:-e di9::xJverro. in the carera.
             (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): r::ucirg trial wriJ.e insp::ct:in;J
the carera, trial ca.nsel di9::xJverro. that the carera still cr:ntain:rl 3 ~c:p=rl px>tcs. 'Ihis is easily di9::xJverro.
by kd<:inJ at the p-oto a::mter that displays Inv mcny t.n:E'Velc:p=rl px>tcs rerain in the carera, startirg with 10,
a:mtirg ch.n to 1. 'lre carera will roly h:>1d 1 film p:d< a::nta:inirg 10 pntx:s. 'lre cn.n:t, Can., am trial ca.nse1
all crlnittro this to te a fcct. 'lre cn.n:t eva1 did an extmsive interret research m the Fol.amid 600 instanatic carera
to verify this fcct. After the dis:overy of the url:!velc:p=rl pntx:s the Can. Atty. 1:::a;Jeri t..arp:rin;J with the carera
arl ejEcta:i all 3 pntx:s arl th:n ran::M2d the µ-otq::a:k. All p:irties th:n ~ to a stip.11.atim (iss.E of fcct) to
gi..ve to the jury as folla-.s: "I...a:lies am FEntlarrn, the p:n:ties have rea:tm an cgr:ear,ent m iss.Es of fcct. We call it
a stip.ll.atim. 'Ihis carera, a Fbl.aroid 600, g::rErates a p-oto that la::ks like the OE that will te int:rcrl..n:rl
into evid:n::E, I sq::p::se, am that this carera uses en instcnt px>tq::a::k that g::e:, in a::nta:inirg 10 pntx:s that a:rre
                                                                                                                             EHJ2 9 '
cut. &>, r:ar-t n-.o st.iµJ.l.atim, this is \.\hat a::rres cut of tre carer-a, this size µnto arrl that this carer-a is cble
to praire, usirg a full p:d<, 10 o f ~ . " fb-.ever, tre st.iµJ.l.atim did mt in:::.11.re tre critical feet that 3
ll'li:.vel..c:p:rl µnta:; h:rl b:a1 in tre caTEra mtil they ...ere ejEd:Ed cy tre Can. Atty. b=ca1 Ee trial m.n:el fail.Erl
to rEqt.ESt this m:st critical fax to re in:::lu:m. 'This v.as m:st crit:.ia::l d.E to tre 3 µnta:; havirg b:a1 eja::ted
:fron tre carera ¼hi.le tre jury v.as mt in tre a::urtrcx:m ro tre jury Il:!'lle[" h:rl ~ of this fax that 7 p:x>tcs
plus tre 3 ~ Eq..Els 10 p:x>tcs Eq..Els tre fax that m ot:rer µnta:; ...ere takm ¼hi.ch Eq..Els a differmt cut-
c:me of tre   triai.



                       (b) If ya1 did mt eJiha.lst p.ir state rem:idies              m (jrun::l 'Ihree, explain v-.hy:


           (c)         Direct Appeal of Ground Three:

                       (1) If you appealed from the judgment of conviction, did you raise this issue?            0    Yes     ~    No

                       (2) If you did not raise this issue in your direct appeal, explain why:




           (d)         Post-Conviction Proceedings:

                       (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                                !';J   Yes     0 No
                       (2) If your answer to Question (d)( l) is "Yes," state:

                       Type of motion or petition: IreffECtive AsJistan:e of Chn9el

                       Name and location of the court where the motion or petition was filed: Jefferscn C:i..ra.ri.t Ca.rrt, Hall of
                       Justice, 600 vest Jefferscn St., 2rrl floor, I..a.ri.sville, KY. 40202-2740

                       Docket or case number (if you know): 08-(R-001191

                       Date of the court's decision : 02-12-2016

                       Result (attach a copy of the court's opinion or order, if available): D=:nia:1




                       (3) Did you receive a hearing on your motion or petition?                                 :a   Yes     0    No

                       (4) Did you appeal from the denial of your motion or petition?                            :a   Yes     0    No

                       (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   a    Yes     0    No

                       (6) If your answer to Question (d)(4) is "Yes," state:

                   Name and location of the court where the appeal was filed: KEnbl::ky CoJrt of Jlf{:eals,
                   Frcnkfort, KY.

                       Docket or case number (if you know): 2016--CA--001245

                       Date of the court's decision : Ol-ll-2019

                       Result (attach a copy of the court's opinion or order, if available): Ccrlvictim arrl Sentare Affirrred
                                                                                                                                             Page 10
           ~ A0241
           (Rev. 10/07)

                          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




             (e)          Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                          have used to exhaust your state remedies on Ground Three:




             GROUND FOUR: PetitiaEr was d:ri.e:::l. his rig:lt to effa::tive assist:n::e of a:u1.':el t:Irrer the 6th l\n'Efrl.
to the   u.s. Ccnst. W'Y:Il trial aJ..lt1.9:=l fa:i.le::i to n:qtl2St a mistrial to allcw the "ravly dis::nvenrl evid=n:e" to re
exam.nrl   cy    an ~ -
                (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):   D.1rinJ trial   w:ri.le
~ the carera, trial cn.nsel d:is:rNera:i that the catera still o:::nt.ain:d. 3 ure.relq::ro. pntos. 'This is easily
disxNerEd cy J..cxkin;J at the J±oto cnnter" that displays h::w na1y llrYEIJe+cµrl pntos rara:in in the carera, st.art.inJ
with 10, cnnt:in:J chn to l. 'Ihe carera will mly rold l film p:d< a::ntainirg 10 pntos. 'Ihe en.rt, Eon., arrl trial
a:unsel all a:in:i:ttro this to re a fa::t. the Crurt eJe1 did extensive interret researd1 rn the Eblaroid 600 instaratic
carera to verify this fa::t. After- the di.s'.:nvery of the U"l::EITelcp:rl pntos, the can. Atty. CEg311 1:a1p'=rin:J with the
carera arrl eject.Erl. all 3 pntos arl thn rarover the µnt:cp:d<. Trial cn.nsel arl the jury was very avare of tre 7
1£g3l. pntn, :in evidn:E that the PetitiaEr rro ainittEd re tcd< of the allEg:d victim at the r:ap:st of tre notiH".
'Ihe allEg:d victim testifie:::l. that at least 8 n-ore seni--£1.re arl rn.rle pntos ...ere taken of ta- that ...ere rEVer fcurl.
H::l...e..rer, ta- test.imny at trial was that Petiti.aEr Il:!lla'." dlcl'g=rl film in the carera- a carera that will rnly
pro:ir.e 10 pntos with:ut chanJin;:J film. If the jury ha:1 h:Erd test.imny fran e n ~ in potaJrap1y that the 7
1e;Jal pntos of the victim arrl the 3 urrn.relcp:rl pntos that v.ere ejoctai fran the caTEra cy the Cl:ln. Atty. care
fran the sare µnt:cp:d<, the cutn::rre of the trial W'.l.lld have teen differmt.
                (b) If you did not exhaust your state remedies on Ground Four, explain why:




                (c)       Direct Appeal of Ground Four:

                          ( 1) If you appealed from the judgment of conviction, did you raise this issue?           0      Yes    0     No

                          (2) If you did not raise this issue in your direct appeal, explain why:



                (d)       Post-Conviction Proceedings:

                          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                                   fi    Yes      0    No

                          (2) If your answer to Question (d)(l) is "Yes," state:

                          Type of motion or petition: Irclfa::tive Assista):E of Co.nsel.
l!i:i.A0 24 1                                                                                                                  Page 11
(Rev. I 0/07)

                 Name and location of the court where the motion or petition was filed: Jeffers::n Ciro.ri.t Co.rt, Hall of
                Just:i..ce, 600 West Jeffers::n St., 2rrl flcx::ir, Lc:uisville, KY. 40202-2740

                Docket or case number (if you know): 08-CR-00l191

                Date of the court's decision: 01-12-2016

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                 fl   Yes     0 No
                (4) Did you appeal from the denial of your motion or petition?                            gi Yes       0 No
                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ~ Yes       0 No
                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed : KEntu:ky Co.rt of        AA:mLs
                Frcnkfort, KY.

                Docket or case number (if you know) : 16--CA--001245

                Date of the court's decision: Ol-ll-2019

                Result (attach a copy of the court's opinion or order, if available): Caw.icticn arrl Sentffl::e Affi.rnm




                 (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




   (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                 have used to exhaust your state remedies on Ground Four:
                                                                                                                Pagel2




              GROUND ' Five: PetitiaEr was d:nia:1 his right to effa:tive ass:i.staxE of cnnsel 1..ll'l:Ere tre 5th,6th,
arl 14th l\narl. to tre U.S. Cmst. WHl cnnsel prc:cai:d:rl to trial urn:- tre influn:e of pr-es::::riptim narcotics
rarl::nnJ him ineffa:tive.
               (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): Prior to
Petiticrer' s trial. in tre spcin:J of 2009 trial cnnsel W:l'3 involve:i in a trcgic car ar.:id::nt in Earth Carolina WH1 re
was rrovin:J. Crun9el's fatrer die:i in this cn::id:nt arl cnnsel suffera::I serirus l::a::x injuries a:rl oi::ta:- serirus injuries.
'Ire situatim was ro serirus trial \..as a:ntim.ro fran 5-26-2009 until 12-08-2009. D..E to cnnsel's serirus injuries arl
tre <hlt:h of his fai::ta:-, cnnsel was ta<irg I=Ein a:rl ant:id::presants. 'Ihese dng3 affocte::l. cnnsel to tre p::,int that
cnnsel ha:1 to ret l:El.p fran tre Petit.icn2r's s::n to cp:n his pill tottle. The ailitirnal effe::t of these pills was
cnnsel 's incbility to fun:::tim within tre mrrrs of CXITp=tant cnnsel. The irroility is prove1 bj his l.a:k of cx:rerent
q.ESl::.icns, arti.aJlata::>.le strate:;w, l.a:k of p!'.'Ep:liatim, arrl nurero.is errors. Co..nsel _faile:i to illicit testinrny that
m ~ of tre a1l.Eg:rl victim -....ere fc:url anyv.ere va:::t1 th:::u;tl a full forensic exan was a:n:i.cterl bj tre can. Co.n:el
faile:i to hire exp:rts to testify a1::x:ut tre exan or t:rcnsferax::e relatin; to oi::ta:- stataralts bj t:h2 a:::o l92r that Eh2
ha:1 l::a:!1 a::u92d bj ottas. 1-1= faile:i to cbjECt to ~ voir dire q.ESl::.icns even after tre Jui}= p::,inta::i t:h:m cut to
him. Hal Crun9el artirulata::i that tre 7 la;Jal µmes presa1ta::i at trial a:rl tre 3 taka'l fran tre carera bj tie can.
a:x:a.ntro far all tie px,tas tre carera reld tre cuta::ne of trial w::uld have l::a:!1 differrot.


              (b) Direct Appeal of Ground Five:
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes O     No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes lJ    No 0
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition: ln=ffa:tive Assist:.an:e of Co.n:el
                  Name and location of the court where the motion or petition was filed.:Jeffers::n Ciro.ri.t Ca..n:t, Hall of
                  Justice, 600 W:st Jeffers::n St., 2rrl floor, I..a.ri.sville, KY. 40202-2740

                  Dock.et or case number (if you know):    08--<R-001191
                  Date of the court's decision:   01-12-2016
                                                                                                 Page 13

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a hearing on your motion, petition, or application?
      Yes .Kl{   No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
      Yes ID     No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
      Yes xi     No 0
  (6) If your answer to Question (c)(4) is "Yes," state:
 Name and location of the court where the appeal was filed :Kentu::xy Ca.n:t of Afp:El.s
 Fra1kfart, KY • .

 Docket or case number (if you know) : 16--CA--001245
 Date of the court's decision:   01-11-2019
 R esult (attach a copy of the court's opirµon or order, if available): Qnvictim cirl S:ntare A:ff:irmrl




 (7) If your answer to Question (c)( 4) or Questio:q (c)(5) is "No," explain why you did not appeal or
 raise this issue:




rnouND
                                                                                                               Page 14




             GROUND ' SIX: Petit:icrer was d:niro his right to effoct.ive as.si.stan:::e af CXlll9el 1..1rrer tre 6th l\rrerl.
to tre U.S. Cmst. wa1 CXlll9el failro to o::nply with tre ra:µ..rera,ts af KRE 4l2.

                 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): ~ p)..c.n::d
to qu:sti.m tre a:::p iser ~ ~ mrep:rta::l Ca<3ES af cbl92 cy tre .a:rnser irclu:ii.n;r an mrep:rta::l claim af a
1'."c{E that a:x:ur-ed in Florida. Co...ln9=l failro to ITBke a notim to tre a:urt as reguire::1 cy KRE 4l2 prior to tre attenpta:'1
gESt.i.cninJ. 'Il"E p..1tp)9= af this qu::sticnirg was to establlih j£ this allegrl arrl mrep:rta::l rare hcrl cctually cx:n.IrEd,
s-e was t:rcnsfer:inJ tre frel.irg:; af cO:J=r fu::m that in:::idnt to tre defemant. Ha:1 this in:::idnt arl ottas cctually
rot cx:n.n:a:l this w:wd have b2a1 EcVid:rce of ta- 1.a::k af craiibility. ld:litiroally, ~ , krr:w:i.nJ that re was g::,irg
to PJrSJe a t:rcnsferex:e as pm: af his deferre, failro to cquire an e.xp:rt to explain or a:nvey that t::rere wasa
trcnsferare that cx:n.n:a:l. In tre sare vain, arrl kn:wirg that tre axnser h:d:::1.ainm ."sre hcrl b2a1 in t:herc:pf ever s.in:::B
~ (PetitiaEr) did it." Ca.n:el fail.Ed to cquire ttn:e re:::nrds fran tre a:nJS?r's thercpist or have a p:,ydol.cgical
evaluatim an:i.cta::1 m tre anser. Ha:1 Crur1.92l EXBfarm:rl aITf af tl-e:e drt:.ies tre jury w:wd have b2a1 sx:w1 tre
a:n iser was t:rcnsfer:inJ ta- crg:!I'." mto tre deferrl:nt arrl w:wd have also b2a1 gn.,n ta- 1.a::k af c::r:a:mility.




              (b) Direct Appeal of Ground ' Six
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes O      No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes   aa   No 0
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition: Ireffoct.ive Assistan:::e af Co...ln9=l
                  Name and location of the court where the motion or petition was filed: Jeffers:rl" Ci.ra.ri.t Ch.n:t,Hall af
                  Justice, 600 W:st Jeffers:n St., 2trl floor, I..a.ri.sville, KY. 40202-2740

                  Docket or case number (if you know): 08-<R-001191
                  Date of the court's decision: 01-12-2016
                                                                                                          Page 15

  Result (attach a copy of the court's opinion or order, if available): -:-::-----"_- -_" ---




  (3) Did you receive a hearing on your motion, petition, or application?
      Yes~       No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
      Yes   ~    No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
      Yes   ~    No 0
  (6) If your answer to Question (c)(4) is "Yes," state:
 Name and location of the court where the appeal was filed: Ka1tu:ky ca.rt of                   AH:eaJs
 Frcnk:fort, KY.

 Docket or case number (if you know): 16-CA-001245
 Date of the court's decision: XX-XXXXXXX
 Result (attach a copy of the court's opinion or order, if available): Ccnvict.im arl Sent:En::E Af:firrraj_




 (7) If your answer to Question (c)(4) or Questio:q (c)(5) is "No," explain why you did not appeal or
 raise this issue:




~ROUND
                                                                                                                Page 16




                 GROUND '$\/EN: Fetit::i..aa- was d:nie::l his riglt to effective assist.an::e of cnnsel un::a:- 1:f'E 6th
lvra'rl. to 1:f'E U.S. Cmst. W1En trial consel faile::l to cbje:t to Cl.ac:s fmit Ev:id:n::e test:.im::I¥ cy S:Jt. Ja:h.B
Jt.rltl.
                 (a) Supporting facts (Do not argue or cite law . Just state the specific facts that support your claim.) : D..n:irg
<µ:st:.icnirg cy 1:f'E can. Atty., S:Jt. JCSJ..l3. Ju::lch, a S:Jt. in 1:f'E O:irrEs Jlgain5t Ori..1.dren l.hi.t was asked, "Arrl are
&layed d:is:lcsre cases rare in 1:f'E O:irrEs lga:inst ChiJdrEn l.hi.t?'' His :re:;p::n:e was, ''t-b. vhat I just to1d yoi all
a:xut, m::st of 1:f'E cases v..e g=t are CElaye::l. At least, its very rare v..e g=t a case WE:e v..e have a dlcn::E to g::J a.rt:
arrl 9=t f±lysical e.rid:n::e. Arrl its very, very a:mrr::n that yoi d::n't. 'IlE case d:::em't o:rre a::::rc:ss 1:f'E &ta:±i.ve's
d:?sl< mtil tw:) or thrre years, at least, after it tqµn:rl. 'IlE na:b..ire of th::se offenses arl 1:f'E way they cx:mr, it
cxx::urs with chiJ..p:'En v.tn v..ere afraid to g::J arl n:p::a:-t it to cl1¥D=·" 'This stataralt, a:rrbirm with rrultiple statara'lts
liste::l in Gro..n::is Eiglt, Nire, arl 'Ien v..ere very preju:licial to Fet.it::i..aa-'s Lefffl':e.




              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes O    No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       Yes O    No !JI
                  (2) If your answer to Question (c)(l) is ''Yes," state:
                  Type of motion or petition:
                  N ame and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:

                      \.
                                                                                                Pagel7

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a hearing on your motion, petition, or application?
        Yes O   No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
        Yes O   No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
        Yes O   No 0
  (6) If your answer to Question (c)(4) is "Yes," state:
 Name and location of the court where the appeal was filed:


 Docket or case number (if you know):
 Date of the court's decision:
 Result (attach a copy of the court's opinion or order, if available):




 (7) If your answer to Question (c)(4) or Question. (c)(5) is "No," explain why you did not appeal or
 raise this issue:

 Ra:is:inJ   this issLE i:er- M:Jrtin:,z v. Ryal - Ireffoctive Assistan::e of t r i a l ~ isae=mt        rai9a:i
  .in   ~   initial In" 11. 42 p:Et-o:nvictim p::u::a:rlinJ.




lROUND
                                                                                                                    Page 18




                GROUND EIGHT: Petitias:- was d:rri.erl his riglt to effoctive assi.st:co:E of cn.nse.l t.n:Er the
6th Jllrarl. to the U.S. Cmst. vhen trial cn.nse.l failed to the ITllltiple mstares of Class Heb.it E'vi..dn:e cy
Iet. ArlJ2la. 1'Errick.                                                                                            .
                (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim .): Fbll.cw.i.nJ
the testiJTrr.ry of ~ - Jt.rl:h, r:et. ArlJ2}a. 1'Errick was the cann. 's next witness. 'Ite can. Atty. aska::l r:et. 1'Errick,
''vh:n it a::mes to t:h2se rorts of cacxs, cb the majority of th:m, cb they usually~ pr:-a:a:ut:erl., a Ca.92 that makes
it to ycur d:sk?" Her resp::nse was, 011th, sir. Just like net. Jt.rl:h said, the majority of th:m cb rot." I..ater, ~
stata:1, • ~ , with oor juvauJ.e vict.:i.rrs, a lot of tirre.s they d:n't di9::.lcse initially. &Iretirre.s it takEs a
little -w:rl:le tefore they dicrJa=e 9eXUal ct:u9e to th:m." A fav sa::x::rrls later, the can. Atty. askEd, "l\rrl s:::rret.im::s
d:::es it t.cke p:q::lle 5 years, 10 years, 20 years to a:rre forward?" net. t-a:rick ars-.ererl, ''Q.ri.te often m::st of oor
cases are like that." 'Il-ere are 4 ot:ta:- instan::es of this Class Hcbit Evidn::e testinmy fran Iet. 1-firi.ck. All of
this testiJTrr.ry was hicj:tl.y prejulicial an sn11d have b=:er1 c b ~ to C1/ trial cnn:el.




               (b) Direct Appeal of Ground
                   (1) If you appealed from the judgment of conviction, did you raise this issue?

                       Yes O     No 0
                   (2) If you did not raise this issue in your direct appeal, explain why:




               (c) Post-Conviction Proceedings:
                   (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       Yes O     No IX)
                   (2) If your answer to Question (c)(l) is "Yes," state:
                   Type of motion or petition:
                   Name and location of the court where the motion or petition was filed:


                   Docket or case number (if you know):
                   Date of the court's decision:
                                                                                                              Page 19

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a heanng on your motion, petition, or application?
                    Yes O     No 0
                (4) Did you appeal from the denial of your motion, petition, or applica ti.on?
                    Yes O     No 0
                (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
                    Yes O     No 0
                (6) If your answer to Question (c)(4) is "Yes," state:
                Name and location of the court where the appeal was filed:


                Docket or case number (if you know):
                Date of the court's decision:
                Result (attach a copy of the court's opinion or order, if available):




                (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
                raise this issue: Raisirg this isst.E P=I" ~ V. Ryen, IneffECtive Ass:ist:n:E of trial Ca.nsel.
is9.E mt rais:rl in tlE inti.al R:r" 11.. 42 rn,t--anvict.im pro::a:dirg.




             fROUND
                                                                                                                   Page 20




               GROUND 'NINE: Petitiaer was denied his ri;tlt to effoct:ive assi.stare of CD.lru:el t.n:Er" tiE 6th
Arrarl. to tiE U.S. Ccnst. Wl31 trial a::uisel failed to cbje::t to Class Habit EvID:n::e test.:im:r¥ by fanrer D=t.
Mike M.illlall
             0
                                                                        .
                 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):   D.n:inJ
cpesticn:in:J by tlE can. Atty., D=t. MJlhull was asked, "If v.e ca1't (J=t a victim, ard I'm tryin;J to think of Ca9:S
ya.1 am. I rave \\01'.kEd m. If v.e ca1't ~t a victim that will cx:rre into this a::urtrcxm, a.tr case is d:xrl?" fl= ang,.,ered 1
''Correct". can. Atty: 11.Arrl thq:a:E)=hator g::es trre?" r:et Mil.hall: ''O:lrrEct" can. Atty.: "Arrl saretirres ttese
vict:.irrs core ta::k Wl2l1 th2!y 're o.l!:Er?" D=t. Mil.hall: ''Ch, yes." Can. Atty. : Arn thy' re rea::ly?" Iet. Mil.hall: ''Ch,
yes." can. Atty. : "~ rave a oolayed di9::::lcsure?" D=t. Mil.hall: "Ye:h. Pa:ple d::n' t ~ v.hy ttE d21.ay, my
th2!y cb that." 'This ~ is nnre cl.ass Hc:bit Evhl:n::e that was preju:li.cial to tiE PetitiaEr ard su..tl.d ha.ve
l:a:n cbjoct.Erl to cy trial cnnsel.                      ·




                 (b) Direct Appeal of Ground ·
                    (1) If you appealed from the judgment of conviction, did you raise this issue?

                         Yes O     No 0
                     (2) If you did not raise this issue in your d.ixect appeal, explain why:




                 (c) Post-Conviction Proceedings:
                    (1) Did you raise this issue in any post-conviction motion, petition, or application?

                         Yes O     No Oil
                     (2) If your answer to Question (c)(l) is "Yes," state:
                    Type of motion or petition:
                    Name and location of the court where the motion or petition was filed:


                    Docket or case number (if you know):
                    Date of the court's decision:
                                                                                                Page 21

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a heanng on your motion, petition, or application?
      Yes O     No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
      Yes O     No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
      Yes O     No 0
  (6) If your answer to Question (c)(4) is ''Yes," state:
 Name and location of the court where the appeal was filed:


 Docket or case number (if you know):
 Date of the court's decision:
 Result (attach a copy of the court's opinion or order, if available):




 (7) If your answer to Question (c)(4) or Questio:q (c)(5) is "No," explain why you did not appeal or
                RaisinJ ttris issue P=t" Mart:iJE,z V. Ryen, - Ire:ffe:tive Assi:st.an::! af trial cn.n:;el
 raise this issue:
 issue mt raiBe:::l in the initi.al Rx ll. 42 p::st-a:nvictim pro::anirrJ.




[ROUND
                                                                                                              Page 22




              GROUND TEN: Fetit.ia'Er was dri.Ed his riglt to effoctive assistn::E of OJJn9el urler the 6th
Arrarl. to the U.S. Ccnst. w-a1 trial a::ul9=l failed to c:bjEct to nultiple i.nsta'ces w-a1 the Can. Atty. ~
the Fetiti.ma- an the al.lEg:d victim to otta:- ~ usinJ Class Hcbit ~ -                                 . . .
                  (a) Supporting fact s (Do not argue or cite law. Just state the specific facts that support your claim .). Illrirg
clcsirg, the Can. Atty. argm Class 83bit Ev:i.d:n:::e riultiple t.im:s to the jury :1) ''Arrl I've tru:::h:d m this all:a:rly.
It is the nab.n:e of ~ s::n:ts of cases that kids d:::n't cxne forward. a<ay? Wea.tier it is to a trust.Ed fri.arl,
~ it is to a p:mnt in a g:x:rl h::nB envi.nm:ht, wri.ch Elh= did mt have, its just the nab.n:e of ~ cases.'' 2)
"I rq:e Wen p l all g::; b:d< 1::tae, Scf/ m aHB'rl, v.e've g:,t a victim wn fits the profile of a child al:use victim,
ckay, a child S=X cb..192 victim. 'lhis is it. Ckay?" 3) "B.lt I triEd to rrake it a µ)int in this ca:e to sxw p l ~
rort of aff6'l:El"S cxne in all ~ an sizes. 'lli:y are atp]..(1/Ed, th:¥ are uarployEd. 'lli:y are intel J i g=nt, th:¥ are
um.ratro. Its all a:::rcss the Ep:Ctrun. a<ay?" 4) 11 'That child gtEW to re an a:itl.t w:o starta::l havirg nicjltrrares, an
th:¥ are g::tt:in:J tetter. t-bt.i.ce th:¥ are getti.rrJ retter w-a1 this pro:::ess picks q:,. w-ai v.e start the prcx:ESS of
sa:kirg justice, s-e's st.artin:J to¢ tetter. Arrl that's an al:::s:>lute ~cp:iate rBSEX-£l92 of a victim of child sexual
a::u9=.'' S)''ve learrm a lot ch:ut child S=X al:use cases in this trial fran p=:cple v.e µit m wu are m the frrnt lines
with this shlff arrl d:El with cela~ dis:.lc:s.n:e. 'That's the µaurarin W'a1 a victim oces mt g:J irrrra::liately to a
truste::1 ai.lJ..t or call 911. II Al.l.cJ..rin;J the Can Atty. to argt.E Class 83bit Ev:i.d:n:::e o.>er an o.>er an aver with::ut
c:bjEctim was h:igil.y pr12ju:nciaJ to the FetitiaEr.


              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                      Yes O     No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) D id you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No Xl
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know) :
                  Date of the court's decision:
                                                                                                 Page 23

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a hearing on your motion, petition, or application?
      Yes O    No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
      Yes O    No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
     Yes O     No 0
 (6) If your answer to Question (c)( 4) is "Yes," state:
 Name and location of the court where the appeal was filed:


 Docket or case number (if you know) :
 Date of the court's decision:
 Result (attach a copy of the court's opinion or order, if available) :




 (7) If your answer to Question (c)( 4) or Question, (c)(5) is "No," explain why you did not appeal or
 raise this issue: Raisin;J this ~ P=t" ~ V. Ryen, - IreffECtive Assist.cn::E of trial mnsel
 i.ssl.E rot ra:iS:d. in tie initial Rx ll. 42 i:mt--a:nvicticn pra:ee::linJ.




rnouND
                                                                                                               Page 24




              GROUND ELEVEN: Petitia'Er was d:ni.Erl his ricjlt to effective assist:n::e of cn.n:el 1.l'l:EI'." the 6th
Arrarl. to the U.S. Cmst. v..hen trial <XU1S2l failed to raire the issLE of p.n:jurErl Gran Jury 'Iest:i..m:x¥.
              (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):Iuriig
Fet.itia'Er's trial, l.Dts:ire the pres::n::E of the jury, the Can. Atty. stata:i to the m.n:i: m tJ...o di.ffera1t cxrasicn.s
 that, ''lli:re are the sare pnl:o:Jr~lS that ¼ere pres:nted to the Gran Jury arrl th:::se are mt illegal µntcgrcpls. ''
'fu::l::e '7 legal putcs ¼ere the mly c:n:s p:es:nted to the Grarrl Jury or use::l in trial ~ . fb..ever, the Can.
Atty. preg:nted th:::se 7 putcs to the Gran Jury thrutj1 test:iJlmy of D=t. M2rric:k arrl lerl than to l::elieve th:y h:d
rureru1S ot:rer a.re putcs. 'This was mt tnE b=ca ice m ot:rer pptcs ex:ista:1. After ~ this statalalt arrl v.hi.le
lcx:ki..n;J at the 7 legal pntcs, a nart::Er of the Grar:rl Jury stated "I rre:n, its child al:use too." fu2 Can. Atty. rarairm
silent, lett:inJ the Gran Jury l::eli~ that I1l..IE. putcs ex:ista:1 arrl the 7 lega1 px,tcs ¼ere i J Jeg:il arrl a1s::> crn.sirerro
 ':' dill.a c:¥:USe". ret. M2rr:i.c:k ma::E amt:iE'." false stateTent to the Grarrl Jury, tellirg than, "Arrl thn I aska:l him ax:ut
 the are pi.cb.n:es, he said if th:y ¼ere ta<a1 alm:J with th:::se ctlE:" pia.rture.s that I have, thn he rrust have txx:k 1::h::a=
 too." 'lhis:cwascafl a::rolute false statalalt as PetitiaEr rever a:lnitted to taki.nJ are pntcs. 'This false arrl mislea::lin;J
testim::::ny frof ret. M2rric:k alm:J with the Can. Atty. all.o.v.in:J the Grarl Jury to l::elieve ev:iden:::e ex:ista:1 that did mt
was preju:jj_cial to Petitimer. It was the resp::nsibility of trial o::u\9=l. to ITO\Te far the disnissal of the .in::li.dlre:lt
with::ut preju:li.ce arrl ailON mly truthful test:iJlmy arrl ev:iden:::e that a:::tually ex:ista:1 to l::e presented to a n:w
Q-arlJury.
              (b) Direct Appeal of Ground ·
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                      Yes O     No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No   ~

                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                  Name and loc~tion of the court where the motion or petition was filed:


                  Docket or case number (if you know) :
                  Date of the court's decision:
                                                                                                 Page 25

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a heanng on your motion, petition, or application?
      Yes O     No 0
  (4) Did you appeal from the denial of your motion, petition, or applica ti.on?
      Yes O     No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
      Yes O     No 0
  (6) If your answer to Question (c)(4) is "Yes," state:
  Name and location of the court where the appeal was filed:


  Docket or case number (if you know):
  Date of the court's decision:
  Result (attach a copy of the court's opinion or order, if available):




  (7) If your answer to Question (c)(4) or Questio:q (c)(5) is "No," explain why you did not appeal or

  raise this issue: Rais:in:J this issue [Er f.Br:t:ire,z V. Ryal, - Iref:foctive Assistax:e of 'Iti.al
 Co.n:el issue mt rai9:rl m t:re initial Kr ll. 42 p::st--a::nvictim prcceaiirg.




fR OUND
                                                                                                             Page 26




                GROUND 'rWELVE: FetitiaE'." was cari..ed his rig:lt to effa::tive assistan::::e o f ~ U'l:Er ttE 6th
Arrerl. to ttE U.S. Cm5t. w-ai trial ~ failed to insure that ttE jury instnct.icns w:wd req.ri.re a U1a1i.rrcus
verdict.
                (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): D..n:in:;J
ttE test.im:ny of ttE alle:;J:rl victim, ttE can. Atty. aska:1 rer to id:nt:i.fy 7 _µ-otcs for ttE jury. 'Irese v.ere ttE sare
·7 px,tos that ttE ·can. Atty. refenrl to twice in cx:urt, rut of ttE presax:e of ttE jury, as teirg ttE 11 sare µvto-
grcµis that ¼ere r:res=nta:I to 1:rE Gran Jury arl th2se are mt illa;:ial prtcgrc,p,s. I I D..n:in:J crrssexaninatim cy trial
~ , ttE allEg3J. victim stata:l that in a±li.tim to ttE 7 µntcs that ...ere a:initta:l into evidn::::e, there v.ere 8
m::ire put.cs t.cke1, rore tJ:p]ess, rore ri.I:E, for a total of 15 put.cs. 'fue Inst:nctim N::>. 2, lre Of A Mimr In A
Sexual Performn:::e, stata:l as follcws:l) 'That in Jeffergn Co. Ky. ,1:Et:w:a1 JcO.Jary 1,1998 arl March 6,2000, ttE
Merl:nt kroon;µy enploye::l., a::nse:rt:e:1, autmri.zed or .irrl.ce::'l Erin Brarnick t o ~ in a sexuir i:erforTTEn:E; Am
2) tr.at at ttE t.irre of s.rll a:ntcct, Erin Brarnick was less th:n 16 ye:irs of cge. It is mt eldd:nt arrl clear fron
th:se instnct.ims arl verdict form that th:: jury cgra:rl, mt ally ·that FetitiaE'." crnmitta::1 me a::m.t of lre Of A
Mimr In A Sexual Perfo:rmarre, rut alro excctly wu.dl puto tlE'j all telieve a:nstituta:I. this charg2! Fetit:i.m=r
was dni.Erl a unarimls verdict arl thus, cue pnx-ess of lav b=ca 18€ trial ~ failerl to cbje:t to this instnct.im.




              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes O    No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No~
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:
                                                                                                Page 27

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes O     No 0
                                                                  .
(4) Did you appeal from the denial of·.your motion, petition, or application?
    Yes O     No 0
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes O     No 0
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location 6f the court where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)( 4) or Question. (c)(5) is "No," explain why you did not appeal or

raise this issue: Rais~ this iss.E E E ! " ~ V. Ryen, - Ineffective Ass:ist:n::e Of trial
Co..n:cl iss.E mt rai9Erl in t:re initi.al R:r.- 11. 42 µ:st--anvictirn ~ .
                                                                                                               Page28




              GROUND 'THIRTEEN: Petit:.i.OO=r was d::niro his riqlt 'to effEct.ive ass:i.st:an:::E of a:uisel ~ tre
6th lmn::l. to tre U.S. Cmst. v.ta1 trial a:uisel allcw:rl tre al1Eg3:i victim to :te released arl mt Slbje::t to
re:::all.
               (a) Supporting facts (Do not argue or cite law. Just state the sp~cific facts that support your claim.):'Il'le al1Eg3:i
victim, Erin Btcnick, was tre o:rn. 's first wi:t:ress at trial. At tre erl of l'Er testim::ny, trial a:uisel did mt inform
tre tre o::urt that  re   -wcntro l'Er SJbje::t to n:call (for iJTt::ea::hra'lt PJrIX)9=S) arl even cgroo:i to let l'Er rera:in in tre
cn.n:tnx:m as ai emibit for tre jury. Later in tre trial, d.n:i.rg a b:n:h mlfren:::e, trial a:uisel statEd to tre o::urt
arl tre Cl:rn. Atty. that, "SE (Erin) told D=t. Merrick that s-e ha:l. lcrq hair at tre tine arl          re     (Petiti00=r) grcti:e:l
rEr lag hair arl pillro rEr forward. t--b-J' tre px,-tcgrqhs sxw that s-e haj surt: hair at tre tine. II o:rn. Atty. '
n:p]..iej ''CbjEctim, h:srsay." ~ r~x:n::irl "that's w-iat Midclle (Erin) told him? that's h:srsay. '.Ihat w::url have
t€a1 a cµstim 101 a:ul.d have presemrl to l'Er.'' 'Ihis was very rel.event b=rnlJSe s-e.ha:l. told D=t. Merrick d.n:i.rg l'Er
first interview that s-e ha:l. lag hair at tre tine tre 7 pntcs ,;.,er-e t.akEn, arl this interview was,-1::efcie ste rean:hrl
l'Er m:n's h::u?e arl fcurrl tre 7 µotcs. In clcsir:g arg.mnt, tre Can. Atty. statEd, "Everythirg s-e(Eri.n) said to tre
last cetail   de:xa::l cut. FW rre ffi:! in::msistaxy!" Later m,            re
                                                                             statro, ''Was Et..e ever .i.nµ=a::tm? Did 101 S2e that
1TU1a1t? lib!" Arrl cn::,ttEr tine,re   statrs, "I-tr story ch:d<s rut with:llt ffi:! in::r.ns:isten:- N:>t ffi:! in:nrrECtcetail."
'Il'B9e stataTmts alcre Sl:¥ Petiti00=r was preju:liarl bf tre ireffEct.iveress of trial cn.n9el.



              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes D     No D
                  (2) If you did not raise this issue in your dixect appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes D     No~
                  (2) If your answer to Question (c)(l) is ''Yes," state:

                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:
                                                                                                Page 29

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes O     No 0
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes O     No 0
(5) Ifyoux answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes O     No 0
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location 6f the court where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)( 4) or Questio:q (c)(5) is "No," explain why you did not appeal or
raise this issue: Ra:isirg this i..sslE r;er- ~ V. Ryal, - IrEf:foctive assistcn::E of trial
cn.nsel i..sslE rot ra:i.9Ed in ttE initial Kr 11.42 p::st--a::nvictim pro:::arli.n:;J.
                                                                                                                   Page 30




               GROUND '.FOURTEEN: PetitiaEr was d:nia::l. his rujlt to effective assistace of cn.nsel. m:::er i:h=
6th Jllrarl. to i:h= U.S. Crnst. v.h:n trial ~ d:m:nstrata:l his chr.i.rus in:xllP=tar::e d.lr:inJ a faila::l. c:bjectim to
ina:inissible evi.c:are.                                                                                   .                '
              (a) Supporting facts (Do not argue or cite law . Just state the specific facts that support your cla1m.)D..n:irg i:f-)=
testim::ny of Sgt • .Ju::1:h, i:h= Q:m. Atty. qLESticnrl him a:n::a:ni.n:J a s:::arrer .that was cnllECta::l as evi.c:are at PetitiaEr'·s
h:::Ire. Trial Co.n:cl. c:bjECta::l, statin;J that tlEl:e was m evid:n::::e to snv that Petiticrer cwm i:h= s:aYEr v.h:n i:h=
px,tas v.ere takro in 1998. G:m. Atty. stata:l m evi.c:are exista:l sx:w.inJ that re d:id1' t arrl i:h= jury a:u1d dsc:i.d:! that
fa::t. 'The ~ overrula::l. i:h= c:bjectim arrl a:in:i.tta::l. i:h= s:::atTI::r into evi.c:are as c0 e.xhibit. If trial ~ ha:i
bro.tj1t it to i:h= attrotim of i:h= trial cnn:t that i:h= manufa:::t::ucirg date of i:h= s:::anrEr was statµrl 2006, his
c:bjectim w:l.l1d have l:::e::n .9..lStain:d.. PetitiaEr ha:i told Iet. Merrick dn:in:J his intern:gatim that he did mt ew1 a
s:::anrer wa1 i:h= 7 rtx:>tos v.ere takm in 1998. ~ , d.rin:J h2r interview, i:h= alle;:pa:i victim ha:i told Iet. Merrick
that i:h= Petiticrer ha:i ''s:anri'' i:h= px,tas m a s:::airEr J:a::k in 1998 arrl testifia::l. to this ~ . PetitiaEr' s
s:n a1ro test.ifiro tlEl:e was mt a .s::rorer in tteir h:::Ire mtil 2006. PetitiaEr testifia::l. that i:h= ECaTEr was a gi£t
re recei.va:1 in 2006. ~ testifia::l. it was used far s::n:::ol rel.ata:l w:::irk as re was a s::n:::ol tm:ner, tea:hinJ eloctricity.
Trial a::,.n;e1. was cbvirusly in:m{:etrot far mt p:,intin;J cut to i:h= cnn:t that this s:::anrer was mt rranfa:::hn:a::1
mtil 2006 wu.ch resultro.. in a faile::i c:bjectim arrl alla-.e::1 a fietiticus ina:inissa::lle arrl h.iguy preju:licial pia:::e
of evi.c:are to te a:in:i.tta::l. as c0 e.xhibit.


              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                       Yes O    No 0
                   (2) If you did not raise this issue in your direct appeal, explain why:




               (c) Post-Conviction Proceedings:
                   (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       Yes O     No }Cl{
                   (2) If your answer to Question (c)(l) is "Yes," state:
                   Type of motion or petition:
                   Name and location of the court where the motion or petition was filed:


                   Dock.et or case number (if you know):
                   Date of the court's decision:
                                                                                               Page 31

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a hearing on your motion, petition, or application?
    Yes D     No D
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes D     No D
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes   •   No   •
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location 6f the court where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opi:iµon or order, if available):




(7) If your answer to Question (c)( 4) or Questio~ (c)(5) is "No," explain why you did not appeal or
raise this issue: Raisin:J ttris i.ssL.E i::er Martirez V. Ryal, - IrEffe:::ti.ve assi.stan::! of trial
o::unsel i.ssL.E rot rai9:d .in~ initial R:r-. 11.42 p:::st--a:nvictim ~ -
                                                                                                                Page 32




                 GROUND FIFTEEN: Fetitiaer was oone:1 effective assi.st:;n::e of cnnsel urler 1:he 6th l\rrarl.
to 1:he U.S. Ccr:st. Wl3'l trial CD.lllS=l faile:1 to cbjEct to tearsay stataTEnts of Cirrly Bramic:k arl Keitha (last nare
t.nkn:::w1) (rm-tEst.ifyinJ witresa:s) int:roi.ce:i thra.tj:1 testim::ny of Edn Bramic:k.
              (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): Olrin:J .
Fetitiaer's trial, can. witress Edn Brcnu.c:k (Sip:s) rr.:rl2 S:!llera1. statarEnts allap:lly rr.:rl2 bi her rm-tEst.:i.fyirg
not:rer J Cin:¥ Brcrnick. Edn stata:i, I I ~ a:rrE to lfe arl said that her arrl Mark h:d d:cid:rl that fuc¥ v.e1'.'e g::>irg to 00
a m:::rlilin;J p::rtfolio for rre, arl ~ hcd rut a picb.:lre rut of a m:gaz:ire as c0 exarple of 1:he kirrl of pid:llres that I
w:l.lld t.e tak:i.rg." later en in her testim::ny, Eh= said, "fl:! arrl my nan W:nt arl talka:1 arl my nan care ta:k to rre arl
said, "fuc¥ v.ere g::>irg to tcke v.hat Mark calle:1 Ehrl::w pid:llres, ¼hich I was--Eh= aska:1 Ire to take my tathirg suit tq::>
off arl I w:l.lld t.e tcpless in 1:he pid:llres tut~ cn.ili:h't see aiythin;:J.'' Arrl cgain, ''My nan arl Mark W:nt to antlEr
rcan to talk, arrl my nan care ta:k arl said "that Eh= was tire:1 rut Mark W:1S1 1 t d:n:? yet oo Eh= was g::>irg h:rre. Arrl
~ re finism with rre re was g::>irg to l:rin;J rre h:rre." Edn ai:li.tirnally rra:::e aoot:tEr statarait alla;J=ly rra:::e bi
clXJt:ta- rm-tEst.ifyinJ irrlivirual nara:l I<eitha. Edn stata:i, ''vhen t toJd Keitha, Eh= toJd rre I n::e:i3:::1 to tell my nan
¼hat ha[:p:n:rl. '' t'-ei.1:tEr of ~ irrlividlals testifie:1 or v.ere at 1:he trial to ,t ffitify. tbt rnly are ~ statarEnts
h:srsay arl ina:in:issa::tl arl S'U.tl.d have b::En cbjECtai to, rut aloo d:nia:1 Fetitiaer his rujlt to a:x:rfrmt ~
statare:its b=cal 1CP reitta:- ~ was availcble for ctU3&-€.XcJTlintim.



              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes O     No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No XI
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:
                                                                                                Page 33

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes O     No 0
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes O     No 0
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes O     No 0
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location of the court where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)( 4) or Question. (c)(5) is "No," explain why you did not appeal or
raise this issue: RaisinJ this issue~ M3rtirez V. Ryal, - IrEf:fe::tive assista:re of trial
cn.n9el issue rot ra:iS:rl in tre initial Kr ll.42 pE:--<XnVictim pro::aa::ti.nJ.
                                                                                                                    Page 34




               GROUND SIXTEEN: 1€titiaEI'."            v-la.5   d:rri.Erl effoctive assist.cn::e of cn.nsel un:h- the 6th Anarl.
to the U.S. ca.st. Wl:n trial cn.nsel failErl to cbjoct to reanxiy statanents of Cirrly Brcmick, a n::n-testify:i.rg
wi:tn=Ss int:rcrl.cEd throtj1 testirra:rf of G3ry Si.µ:s, Tam1y Sri.elds, arrl Let. ~ M=rr:i.ck.     .
               (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim .): At.PetitiaEl'."'s
m.a]., 3 crl:liticnal. can. witresses, G3ry Si.µ:s, Tamy .SSU.elds,arl Let. M=rr:i.ck all mrl:! staterrents allEgEd.ly mrl:!
by the n::n-testify:inJ witress Cirrly Brcrnick. G3ry Si.µ:s testifiErl, "I cp3ID the dra-.er arl tta-e v.ere all th:re
~ that ter nnth::r said hrl l:::.e::n dest:!:uya:l." 'l'aTrr¥ Slields testi.fyErl, "I asked Cirrly to o:rre lure an Cirrly
just l:asically, told me O a:::uld h:nlle the sit:J..E.tim by myself. ~ was mt re:rly to o:rre lure." arrl later,"S'l2
gave ter(Ci.rrly) f.in3n:::ial~ gave ter nm ITtn2Y all the time. I t ,;,.as kirrl of "i0-1 ha.veto give me lltD2Y·" ty[:E
of t:hinJ. Let. Marrick testifiErl, ''Ci.rrly Brcnri.ck, in the a:ntrollErl ~ call, a:nfi.rm:d that tta-e ¼ere pictures
takEn." arrl "Ard t:h::n later Wl:n I ta1ke::i to Cirrly Brcmick, Ehe said that they did the sare t:hinJ arl v.e v.ere cble
to lcx:ate it t:h::n." At ro time did trial cn.nscl. cbjoct to ~ of 2ni reanxiy statarEnts allc:w.in:J in:dnissable
evi.d:rce tote intrcdnrl to the jury arl ~ the PetitiaEr the q:pa:turity .to curfrml the in:lividual.




               (b) Direct Appeal of Ground
                   (1) If you appealed from the judgment of conviction, did you raise this issue?

                       Yes O     No 0
                   (2) If you did not raise this issue in your direct appeal, explain why:




               (c) Post-Conviction Proceedings:
                   (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       Yes O     No XX
                   (2) If your answer to Question (c)(l) is ''Yes," state:
                   Type of motion or petition:
                   Name and location of the court where the motion or petition was filed:


                   Docket or case number (if you know):
                   Date of the court's decision:
                                                                                                Page 35

  Result (attach a copy of the court's opinion or order, if available):




  (3) Did you receive a heanng on your motion, petition, or application?
      Yes O     No 0
  (4) Did you appeal from the denial of your motion, petition, or application?
      Yes O     No 0
  (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
      Yes O     No 0
  (6) If your answer to Question (c)(4) is "Yes," state:
  Name and location 6f the court where the appeal was filed :


  Docket or case number (if you know):
  Date of the court's decision:
  Result (attach a copy of the court's opinion or order, if available):




  (7) If your answer to Question (c)(4) or Questio~ (c)(5) is "No," explain why you did not appeal or
 · raise this issue: Raisirg this isst.E i:er M3rtin2z V. Ryal, - In:ffective ass:istare of trial
  ~ iS9..E mt ra:isrl in t:h: initial Kr ll.42 µ::st-a::nvictim pru::ea:linJ.




fROUND
                                                                                                               Page 36




                GROUND SEVENTEEN : Petitim=r was d:niErl effe::tive ~ of cnnsel urla:- 1:he 6th .Marl.
to 1:he U.S. Cmst. v.h::n trial cnnsel faila:i to cbjocy to hearsay statarents of Cirrly Bra1ni.ck, a n:rH:est.i:fyirg
witn:ss, .intro:hm by 1:he Can. Atty.
                (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): D..rr:in;J
Petitim=r' s trial, 1:he Can. Atty. rna::le several l'Earsay stataTa1ts to 1:he jury to infl.U::rre th:m. 'Tue Can. Atty. toJd
1:he jury in his cl.csirg stataTEnts, ''ve kn:»l that Cirrly Bra1ni.ck p..rt that makap m rer arrl Eh::w3::l pictures of ¼hat
Ebe 'Wcflta:1. N::w, I llE:11 by this is-an Mr. Yarrrey a:in:i.ts this-that a::bJally Cirrly brotj1t aver s:mt::h:m;J even nure
explicit, nure e.xplicit th:o this, ckay, arrl said,' "This is ¼hat I want ycu to cb with my daujlter. '' arl, ''\"hat sn.l1d
tity cb 1:he nment a p:irent says "I want explicit pictures of my daujlter", arrl Eg3in later re states, "I d::n't
disp.rt:e Mr. Yarrrey that 1:he puto's ...ere a::bJally nure explicit, ycu kn:»l, 1:he cres that Ebe said, '"This is ¼hat I
want of my da.tj'lter. 'Ihese i.ncrln:issa::te hearsay stataTEnts ¼ere presenta:1, cy 1:he Can. Atty. , with 1:he s::>le p.n:p::re
                      II

of inflU2!cirg 1:he j u r y ~ 1:he PetitiaEr. 'Il:ial cnnsel sh::u1.d have cbjEct:Erl to t:rese hearsay statarEnts. '1his
was a d:nia1. of Petit.i..aEr's ri<jlt tu a:xlfrml an :i.n:livid.lal that W3.S mt a witn:ss or present in mrt.




              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                       Yes O     No D
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       Yes O     No )Ql
                   (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                   Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know) :
                  Date of the court's decision:
                                                                                                   Page 37

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes D     No 0
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes O     No 0
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes D     No 0
(6) If your answer to Question (c)(4) is "Yes,"· state:
Name and location 6f the court where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the· court's opi.:rµon or order, if available):




(7) If your answer to Question (c)(4) or Questiol), (c)(5) is "No," explain why you did not appeal or

raise this issue: Rais.in;J this .issLE p::!t' M:lrt::irl2'Z V. Rya'l, - IrEffECtive assistan:::E of tr.tal =
cn.n:el .issLE mt rai.'xrl ID th2 initial Rx ll.42 p:st- a:nvictim ~ -
                                                                                                           Page 38




                GROUND EIGHTEEN: 8=1:i.tia-Er was dri.e::1 his r:i.glt to effa:t.ive assist:cn::e of cnnsel un:l:!r- the
6th Pm:rrl. th the U.S. Cmst. Wl2r1 cnnsel faile::1 to cbjEct. to c11 unreliable arrl ina:inissa::,le CKl.J intake leg
mterro into evi<l:l'l:E.
                (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim .): At trial,
'Ire Can. .intro:ire,j a CKl.J Intake Leg alleg:rlly c:reat.e::1 pri.cr to trial sx:w.i.n;J that tre allegd victim rep::rta:i
the alla;µtims cgrinst 8=1:i.ticrer as re:::Ently as 5 y'ffirS tefore trial. Trial cn..n:el sxu1d have cbjEcte::1 to the
a:inissim of this mreli.a:)le evidn::e. 'lhe Can. Atty. states dn:inJ trial that the CKl.J Intake Lcg is faulty. 'Ire
Pra:a::utor crlnits that the alla:p::i victim's list.e::1 date of birth is 3-7-2004~ 'lhis is 7 years after the alle:J3? ircid::nt.
ldii:tim:illy, as a::xn::wla:g:d l:1/ the Can. Atty., this Intake Lcg list.e::1 the ircid::nt date as 6-21-1905, 103 years
p:icr to trial arrl lmJ tefore ~ ass:x:.i.at.e::1 with this trial was e..e1 1:x::m. 'Ire Can. Atty. crlnitt.e::1 tlEre was
m ass:x:i.at:.ive ~ file a::m:cta:j to or with this Intake Lcg. 'lli:se fa::ts rrake this Int.a<e Lcg unreliable arrl
in:rln:i.ssib1. arrl sxu1d have tEal cbja:::ta:1 to l:J/ trial cnnsel. 'lhis un:el:i.cble arrl :inrln:issa::lle Intak Lcg was
int:raire:1 l:1/ the Can. Atty • .in a blcOtatt attalpt to lx>lster the a::nl5el:" 1 S crerli.bility.




              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                      Yes O    No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No )QI
                  (2) If your answer to Question (c)(l) is "Yes," state:
                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:
                                                                                               Page 39

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?

    Yes D     No 0
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes D     No 0
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes O     No D
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location of the court where the appeal was filed:


Docket or case number (if you know) :
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)( 4) or Questio:q (c)(5) is "No," explain why you did not appeal or

raise this issue: Raisin:J this i..s.51.E p:r- Mart:irEZ V. Ryal, - Ineffoctive as.sis-tare of trial
cnn=:e1 i..s.51.E mt raioo:1 in th:! initial Kr 11. 42 J:X)St-anvictim pro:::a:rlin:J.
                                                                                                                    Page 40




             GROUND NINETEEN: PetitiaR" was d:nied his rig:lt to effECtive ass.istan::e of cnnsel tn:Er tlE
6th lmn:l. to ttE U.S. Ccnst. W1En cn.nsel o:.erCEd him into sigrin;J, ard fa:ili.nJ to explain tlE a::nse::µn::::e of
a1   :iJTpr-c.p:!t- sentm:::in;:J cgreara,t.                                                                         .
                  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claun.): After"
PetitiaR" was tried ard a:nvict.ed at trial, refEnS= cnnsel a:nfis::ata:l. Petit.iaer's i::ers:nal items in:::lu::l.inJ his
glasses,       statinJ thy ...ere mt allew:rl in jail, arrl gave th:m to Petiticrer's s::n. Petit.iaer was taken to a ''m
a:::rrt:ct" mJ..din:J cell rext to ttE a:in:tro:ln. ~ th:n brt:u:;tit a d:xuTalt that h::statro was a"Sffltaci.rg lgrESTB1t"
te.1..1.in;:r ttE Petit.iaer that it was a senten::in;f c:gtESTB1t far 15 years in pris::n arrl th.is was tlE b:st d2al tlE
PetitiaR" a::uld ~t. With:ut his gJas'x'S, PetitiaR" was farca::i to rely m trial cnnsel's expla1atim. 'Ire PetitiaR"
was rever inforrrro cy cnnsel that th.is :inprq:er c:grESTB1t w::uld cx:nstitute tlE senten:E as a violrot offEnS=, 5 ~
o:::n:litimal ~ . lass of g::x:dt:.iire W1ile in:::arcerata:l., arrl h:::us~ restri.ctims .in violatim of ex--p::st-fa:::to lav.
'Ire violent offerrer lav p:rta:irri.rg to th.is ~ did mt take effa:::t until 2006, 9 years after tlE allEg:rl a:mnissim
of th.is cd.Ire. c;b..n3el a13J failed .to inform tlE PetitiaR" that h:i was givinJ t.p his riglt to ~ tlE oo:::isim. 'Ire
J.a..s p:rta:irri.rg to Petitia:ers criire ard senten::e, c:nag:d. several tiJres J::eTue:n 1998, tlE allEg:rl date of cx:n.n:ax:e,
ard 2010, W1En PetitiaR" was a:nvictEd. ard sentEn::a:l.. 'Ire PetitiaR" was preju:li.CEd cy mt te:in:J sentEn::a:l. llt'l:E'." tlE
1998 lav in effa:::t in 1998 W1En th.is crime allEg:rlly cx:n.n:ro. extarlin:J Petiticrer' s sentare.



                  (b) Direct Appeal of Ground
                       (1) If you appealed from the judgment of conviction,. did you raise this issue?

                           Yes O      No D
                       (2) If you did not raise this issue in your direct appeal, explain why:




                  (c) Post-Conviction Proceedings:
                       (1) Did you raise this issue in any post-conviction motion, petition, or .application?

                            Yes O      No DI
                       (2) If your answer to Question (c)(l) is "Yes," state:
                       Type of motion or petition:
                       Name and location of the court where the motion or petition was filed:


                       Docket or case number (if you know):
                       Date of the court's decision:
                                                                                                Page 41

Result. (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes O     No 0
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes O     No 0
(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes O     No 0
(6) If your an·s wer to Question (c)( 4) is "Yes," state:
Name and location of the court where the appeal was filed :


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)(4) or Questio:o, (c)(5) is "No," explain why you did not appeal or
raise this issue:   Rais:inJ   this i.ss.E r:er Mrt::irez V. Ryal, - Ineffective assistaxe of trial
~ ~ mt rai9a:i                   in tre initial Kr ll.42 pro;:arlirg.
                                                                                                            Page 42




              GROUND TWENTY: fetiticrer was. dri.e::i effective a.ss:ist:ax:E of <n.ln9=l l..Ill=r the 6th Arrarl. to
the U.S. O::nst. wai trial CXlil92l failErl to establim a date for the aJ.l.Eg:rl o:::mnissicn of the crirre arrl allc:winJ
the 2{:Plicaticn of a 931taxe that violates ex-p:::st-fa::to lav.                                          .         . .
              (a) Supportingf~cts (Do not argue or cite law. Just state the specific facts that support your claim.): PetitiaEr
was  arresta:i m M3rctl of 2008 ha9:rl en en allEgaticn l::y the a:x:user- that En= ha:1 te2!1 a:::u93:i J::y the fetiticrer 10 years
p;ior. 'Il1is w:::uld have d:sig:lata:i theallegrl crirre to have te2n a::rnnitta::l in M3n:h of 1998. ne in:::::id::nt states a time
£rare of 3-1999to 3-2000. 'Ihra.l;jn.rt trial the Pn::a:o..rtor arl wim:sa?S testinrny referm::Ed the year of 1998 arrl a]3)
that the ircid:nt, WE:1 rep:rtro in 2008, cx.n.n:ro 10 years pd.or vhldl pla::e;; the allegrl in:::::id::nt cxn.n::in;J in 1998.
'Ire esta::il.iSTrEnt of a tirre of a:::r::uren:::: is extrsrely inµrtant dE to the varicus statute d1ccg::s that cx.n.n:ro dn:inJ
this tirre. ld:litimally, Fetitiaer- was 92:fltanrl l..Ill=r the 2010 statute for an allegrl crirre that re was fan:i;µilty
of a::rnnittirg l::elNxn 1998 a:rl 2000. ne statutes prta:inin;r to this crirre chan;J:d 3 or nore tiJTes tetw::En 1998 arl
2010. Fetiticrer tBS te2n preju:lioo::i J::y ~ failirl;J to establis1 a .sp::cific date .or eve1 a year of the allegrl
crirre. fu:! d1cnJ2S in the lav definitely extarl the fetitiaEr's lEilJfu of 92:fltffi:E, gxrl tirre eam:d vhlle in:arc:Erata:i,]
h:usirg restrictims WE:l rel B3931, arrl cl1U.ll1t of a:n::liticnal di9:i1arg2 vhlcn was oot era:::tErl mtil 2006, ~ after
the allegrl cxmrissicn of this cr:irre.




              (b) Direct Appeal of Ground
                  (1) If you appealed from the judgment of conviction, did you raise this issue?

                      Yes O     No 0
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?

                      Yes O     No   ~

                  (2) If your answer to Question (c)(l) is ''Yes," state:
                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number (if you know):
                  Date of the court's decision:
                                                                                                Page 43

Result (attach a copy of the court's opinion or order, if available):




(3) Did you receive a heanng on your motion, petition, or application?
    Yes D     No D
(4) Did you appeal from the denial of·your motion, petition, or application?
    Yes D     No D
(5) IfyoUI answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
    Yes D     No D
(6) If your answer to Question (c)(4) is "Yes," state:
Name and location of the coUit where the appeal was filed:


Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):




(7) If your answer to Question (c)( 4) or Question. (c)(5) is "No," explain why you did not appeal or
raise this issue: Raisirg this iss.E J:E[" Martirez V. Ryen, - n-Effoctive assistare of trial
co.nsel iss.E mt raise:1 in th::! initial lU" ll. 42 p:m--<x:nvicti.m ~ .
~ AO 241                                                                                                                           Page   44
(Rev. 10/07)

  13.          Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         havingjurisdiction?     0    Yes         ~     No

                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them: Gr-curl 1 presented to Ccmi: of J1fp:E1s rn Dira::t cHffil.
                         Gta.rrls 2 throtj1 6 presentErl to Ccmi: of Jlfp:Els rn ~ of R:r 11.42 M:Jtirn.
                         Grt::urls 7 throtj1 20 ...ere n:ver raisej in the initial p:::st a:nvictirn rrotirn de to
                         the ~en::e arrl ~ of ret:ain:d cn.nsel.



               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so,

                         ground or grounds have not been presented, and state your reasons for not presenting them:
                         Gran:is 7 throtj1 20 ...ere rerer raisej in the initial p:::st a:nvictirn notirn de to
                         the :irexp:ri.en::e arrl ~ of ret:ain:d cn.nsel.




  14.          Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?           0   Yes        lOl No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




  15.          Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?              0   Yes        ~No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

               raised.
11:lhAO 241                                                                                                                        Page   45
(Rev. I 0/07)

  16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

                judgment you are challenging:

                (a) At preliminary hearing: Jares Falk, k:l::iress unkn::wl, r-b.re:1 to S:::uth Carolina          d.n:-:inJ   pretrial,
                    surt.ly after arraiglrent.

                (b) At arraignment and plea: Jares Falk, k:l::iress mkn::wl, r-b.re:1 to S:::uth Carolina surt.ly after
                   Arraigment.

                (c) At trial: Jares Falk, ki::m:ss unkn::w'l, MJverl to S:::uth Carolina Etnrtly after Arraigrm:nt.



                (d) At sentencing: Jee Blarrlford, 'Il'E I...arrlvard H:use, 1387 S. Fa.rrth St., Lcuisville KY. 40208.



                (e) On appeal: Jee Blarrlford, 'fr.e I..arl,rard H:use, 1387 S. Fa.rrth St., Lcuisville KY. 40202.



                (t) In any post-conviction proceeding: Jee-·Blarrlford, 'fr.e I...an:ward H:use, 1387 S. Fcurth St.,
                   Lcuisville, KY. 40208.

                (g) On appeal from any ruling against you in a post-conviction proceeding: M3l.lrEa1 Mlivan, Ke.rrtu:ky
                    fbre Ll.fe B1ildirg, 239 S:::uth Fifth st., &ri.te l'iOO, Lcuisville, KY. 40202.



   17.          Do you have any future sentence to serve after you complete the sentence for the judgment that you are

                 challenging?            0 Yes         ~      No
                 (a) If so, give naine and location of court that imposed the other sentence you will serve in the future:
                             N/A


                 (b) Give the date the other sentence was imposed:

                 (c) Give the length of the other sentence:

                 (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

                 future?                 0   Yes       0      No

   18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

                 the one-year statute of limitations as contained in 28 U .S.C. § 2244(d) does not bar your petition.*
                  3-1-2010                                    Final JuiJn2nt/Se'lten::irg
                  3-26-2010                                   tbti.CE of J\w=al
                  12-22-2011                                  Direct   Aw=aJ.   Cp:inim
lll:i.A0241                                                                                                                    Page   46
(Rev. I 0/07)


                6-28-2012                                   Pro-Se RI 11.42 filed
                2-28-2013                                   &wJ-Ell'61tal RI J.J..42 filed
                                                             (&tmittro 1:¥ retairm ~ )
            2-12-2016                                       RI 11.42 D:nied cy Ci.ra.ri.t Crurt
            2-23-2016                                       t-bti.ce of AA;:eal filed
            1-11-2019 -                                     Crurt of A{::p:s1s D:nial. of RI 11.42
            2-12-2019                                       M:Jticn for llis::retiroary Revi&r ·
            4-23-2019                                       r-btim for Dis:retirnary R£vi.e..l wi:tlrlrcw'l      cy Jlfl:ell..ant


Tollirg Tine Calo ilati.cns
 .lDdays
+<X) days         (Writ of Certerori mt filai)
 +21 days         (D:ire:.t Pfp=al la:xmi.rg final)
 476 days
-187 days         (Tine l:EM:m Dira:.t Pfp=al q:,inim arrl Pro-Se RCt- 11.42 t-bticn)
- 85 days         (Tine 1.ap:;e l:Etv.a:n wit:h:lraw of M.D.R. arrl filirg of this Petiticn )
 2C¼ days         (Raminirg to file Petiticn as of July 17, 2019)

This Petiticn is d.E            cy Felnmy 6,       '20'20




  * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.             § 2244(d) provides in

 part that:

                ( 1)    A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                        custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                        (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                                 of the time for seeking such review;

                        (B)      the date on which the impediment to filing an application created by State action in violation of
                                 the Constitution or laws of the United States is removed, if the applicant was prevented from
                                 filing by such state action;

                        (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                                 Court, if the right has been newly recognized by the Supreme Court and made retroactively
                                 applicable to cases on collateral review; or

                        (D)      the date on which the factual predicate of the claim or claims presented could have been
                               · discovered through the exercise of due diligence.
         'lll.A0241                                                                                                                       Page4'7
         (Rev. I 0/07)

                         (2)   The time during which a properly filed application for State post-conviction or other collateral review
                               with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                               limitation under this subsection.

           Therefore, petitioner asks that the Court grant the following relief: Grant this Writ of Hal:::eas Corp.is or, Orc:er c11
Evid:n.tiary H2arin;:J arrl ~int cnnseJ.. to ~ t Petitiaa- at i::l)= l-Earirg, or in i::l)= altemati~, ar:p::>int cnnseJ..
to repres:nt Petitiaa- in all future fi.l:in;}S re:pire::l. in this a::t.im in:::11.din:J i::l)= ptEp3ratim of his r-arnr-arrl.111
of Lav W1ich will re re:ESSaJ'.Y to resp::rrl to i::l)= Ccrmm,-,ealth

           or any other relief to which petitioner may be entitled.




                                                                                    Signature of Attorney (if any)




           I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

           Writ of Habeas Corpus was placed in the prison mailing system on           07- /7- :J.01q              (month, date, year) .




           Executed (signed) on         tJ]- /~-J.o/9             (date) .




           If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
